DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claims 1, 11: “a unit that emits”
Claims 1, 4, 11: “a unit that detects”
Claim 1: “a unit that limits”
Claims 1, 2: “a unit that acquires ... and outputs”
Claims 2, 12: “a plurality of parts”
Claim 3: “an output unit that guides”
Claim 4: “an input unit that guides”
Claims 8, 13: “a delivery unit that provides”
Claims 9, 14: “a behavior monitoring unit that acquires or predicts”
Claim 9: “a unit that controls”
Claim 10: “a unit that outputs”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
“a unit that emits” is interpreted as “laser or LED with one or more optical paths” from applicant’s PGPub, element 25, [46]-[47];
“a unit that detects” is interpreted as “light detector” from applicant’s PGPub, element 40, ¶49;
“a unit that limits” is interpreted as “processor configured to target parts of an organism” from applicant’s PGPub, element 50, ¶53;
“a unit that acquires ... and outputs” is interpreted as “spectrometer” from applicant’s PGPub, element 53, ¶ 55, 92-93, 96;
“a plurality of parts” is interpreted as “parts or structures of an organism below the organism’s surface” from applicant's PGPub, 12, ¶ 24-26;
“an output unit that guides” is interpreted as “mirror(s) or fiber optics configured to output irradiating light” from applicant's PGPub, ¶29-30;
“an input unit that guides” is interpreted as “mirror, mirrors, or fiber optics configured to acquire scattered light” from applicant’s PGPub, ¶ 29-30;
“a delivery unit that provides’ is interpreted as “device configured to deliver medication or drugs” from applicant’s PGPub, element 130, ¶ 33, 68 95-96;
“a behavior monitoring unit that acquires or predicts” is interpreted as “processor configured to track or predict external events” from applicant's PGPub, element 140, ¶ 34, 38-39, 66, 69-74, 95;
“a unit that controls” is interpreted as “processor configured to control type and amount medication or drugs” from applicant’s PGPub, element 120, ¶72-77;
“a unit that outputs” is interpreted as “remote monitor” from applicant’s PGPub, element 11, ¶ 35 & 76;
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2 and 5 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claims 2 and 5 positively recite “the surface of the organism” which in the broadest reasonable interpretation reads on the human organism. Suggested claim amendment to claim 1 would change “an observation window attached to the surface of the organism” to “an observation window configured to attach to the surface of the organism”. Suggested claim amendment to claim 5 would delete the word “tightly” see § 112(b) and change “the probe tightly attaches the observation window to the surface of the organism” to “the probe configured to attach the observation window to the surface of the organism”.
Claims 3-12 are rejected due to their dependence on claim 2.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 9, the recitation of “a unit that emits a laser’ in lines 4 & 5 respectively followed by the use of “the laser” in line 6 & 7 respectively is unclear as the limitation confuses the structure and function of the device such that the laser lacks antecedence. Suggested claim amendment would change “a unit that emits a laser” to “a laser that emits light” or “a unit that emits a laser beam” [see §112(b)-claim 3].
Regarding claims 2 and 9, the recitation of “a unit that acquires spectra of a first component for a plurality of parts” in claim 2 is indefinite as it is unclear whether the claim refers to “a unit that acquires” set forth in claim 1 or a new unit; is unclear whether “a first component” refers to “at least one component” set forth in claim 2 or a new component; and is unclear whether “a plurality of parts” includes “the organism internal part” set forth in claim 2. Suggested claim amendment would change “further comprising a unit that acquires spectra of a first component for a plurality of parts” to “wherein the at least one component includes a first component for a plurality of organism internal parts”. 
Regarding claim 8, the recitation of “an output unit that guides the laser from the unit that emits to each of the plurality of spots” lacks clarity and/or antecedence for “the laser’ and “the plurality of spots’, see claim 2 above. Suggested claim amendment would change claim 2 as above and change “an output unit that guides the emission of the laser [beam - §112(b)-claim 1] to each of the plurality of observation spots’.
Regarding claim 8, the recitation of “a unit that outputs the first information” is unclear whether it refers to “a unit that acquires spectra... and outputs the first information” or a new unit. Furthermore, the recitation of “to outside” lacks clarity as it has no reference point for outside. Applicant’s PGPub § 35 references a remote monitor which may differ from claim 1. Suggested claim amendment would clarify the intended target of the limitation by reusing claim 1 language or using additional modifiers to change “a unit that outputs the first information and an operating state of the delivery unit to outside” to “a remote monitor that outputs the first information and an operating state of the delivery unit”.
Claim 6 recites “a monitor according to claim 2”. It is unclear whether Applicant is referring to the monitor of claim 2 or reciting an additional monitor. 
Regarding claim 5, the recitation of “tightly” is indefinite as it lacks a defined range and risks a 101 rejection for claiming an organism. In the PGPub ¶ 62, tightly adhere is described as no gap between window and skin. Suggested claim amendment would delete the word “tightly” and insert “configured to” language; or change “the probe tightly attaches the observation window to the surface of the organism via a diffusive porous membrane” to “the probe configured to attach the observation window to the surface of the organism with no gap and via a diffusive porous membrane” depending on applicant’s intent. For examination purposes, “tightly” shall be interpreted broadly as any attachment between the window and the surface.
Regarding claim 12, the recitation “selecting a physiologically active substance in line 2-3, lacks clarity and proper antecedence from the previous use of “a physiologically active substance” in the same claim as the method of “selecting” implies the capability of selecting from the delivery of type(s) and/or substance(s) from a set of choices that the first part of the claim does not have. Suggested claim amendment would delete “selecting” or add multiples of type and/or substance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US 2008/0117416, dated 22 May 2008) hereinafter referred to as ‘Hunter’; in view of Hashimoto (JP 2007-020890, dated 1 Feb 2007, provided in IDS), hereinafter referred to as ‘Hashimoto’.
Regarding claims 2-5, 9-10, Hunter discloses a monitor that monitors a state of an organism internal part from a surface of the organism (system and method to perform detection and quantification of molecular species in an animal subject, abstract, via ex vivo or in vivo methods, 29, with light at a surface, 36), comprising: a unit that emits a laser onto at least part of an observation region on the surface of the organism (a coherent Raman laser system 130 to generate light pulses 170, ¶ 34, at sample surface, ¶ 36, fig. 1A), a unit that detects scattered light caused by emission of the laser from each of a plurality of observation spots that are either intermittently dispersed in two dimensions in the observation region or are continuously formed so as to scan the observation region (detector/spectrometer 140 records information about the scattered light 180, i.e. a spectrum, ¶37, in a confocal system to scan observation volumes, in xyz dimensions, ¶44-45, uses scan optics to scan the sample and construct a confocal image, ¶ 46, fig. 3); a unit that limits, based on the scattered light obtained from the plurality of observation spots (confocal system to enable imaging, ¶ 46, suitable to diagnose or treat a desired site from the plurality of observation spots in the volume, ¶54), from the plurality of observation spots to first observation spots (such as a blood vessel, ¶54) where it is evaluated that scattered light including information on a target part of the organism internal part is obtained (in combination with spectrometer to obtain the Raman spectrum of a target molecule within the irradiated volume, ¶ 54); a unit that acquires spectra of a first component for a plurality of parts (using spectrum to measure target molecules like hemoglobin and blood glucose levels for a plurality of parts like capillaries or blood vessels, ¶ 50 & 54) at different depths from the surface of the organism at the first observation spots or the peripheries of the first observation spots (in the xyz volume at depths controlled by depth of the focal plane, ¶ 44 & 50) and further limits from the plurality of observation spots to first observation spots (desired physical sites in the volume such as a blood vessel, ¶54) or updates the first observation spots based on the intensity of the spectra of the first component (or in the alternative, based on spectrum fingerprints of the molecules present in the volume, ¶ 55 wherein the intensity of the return signal is proportional to the concentration of an analyte, ¶44, and used to make a measurement of the first component-glucose in the blood vessels, ¶55.)and a unit that acquires spectra of at least one component from the first observation spots or peripheries of the first observation spots and outputs first information (microprocessor 160 analyzes signals, ¶43, using spectrum to measure target molecules like blood glucose levels, ¶54) showing the state of the organism internal part based on intensities of the spectra (where intensity of the return signal is proportional to the concentration of an analyte, ¶44, and used to make a measurement of glucose in the blood vessels, ¶55). Hunter also discloses the probe, ¶ 37-38. Hunter does not disclose an observation window attached to the surface of the organism. However, in an optical information instrumentation system to sense concentration of substances in body tissues, Hashimoto teaches an observation window attached to the surface of the organism (coupling material(s) are applied to analyte surface, ¶ 5 & 15-16, fig. 1.)
Because both Hunter and Hashimoto teach the measurement of analytes from body tissues using irradiated light, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an observation window composed of coupling materials as shown in Hashimoto to modify the optical measurement system of Hunter to “improve the optical connectivity between the aforementioned optical means and the aforementioned analyte” as taught by Hashimoto, ¶ 10, ¶30-34, and ¶ 40.
Claims 6-8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter in view of Hashimoto as applied to claim 1 above, and further in view of Hayter (US 2010/0298685, dated 25 Nov 2010) hereinafter referred to as ‘Hayter’.
Regarding claim 6, Hunter in view of discloses the monitoring of an organism, as part of a system, based on the first information (a system for real-time continuous monitoring of blood glucose levels, ¶ 22, line 22-23) that provides a physiologically active substance (to enable intensive insulin therapy and glycemic control, ¶ 22, line 23- 24.) Hunter does not disclose a specific delivery unit that provides the medication or drug.
However, in a system and method for continuous glucose monitoring and control, title, ¶ 37-38, Hayter teaches a delivery unit that provides a physiologically active substance (system 10 for monitoring, determining, and providing drug administration with feedback from CGM sensor 31 and delivery via an insulin pump 35 to provide a physiologically active substance-insulin, ¶ 42 and 51-52, fig. 1 and 2)
Because both Hunter and Hayter teach systems for continuous glucose monitoring for insulin therapy, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hunter using the specific insulin pump of Hayter to obtain “a more proactive system and method to identify that a user’s glucose level is outside the user’s safe range, and provide steps to rapidly return the user’s glucose level to the safe range” as taught by Hayter, ¶ 11.
Regarding claim 7, Hunter in view of Hashimoto and Hayter teaches a behavior monitoring unit that acquires or predicts an external state of the organism (logical elements of control 12 in system 10 using information regarding external influences like meals and exercise, ¶ 64, 68, 81); and a unit that controls an amount or type of physiologically active substance provided to the organism from the delivery unit according to information from the behavior monitoring unit in addition to the first information (to determine appropriate amount, type and or timing of one more meal compensation boluses, ¶ 68, with controller function derived from physiological measurements and/or user inputs to determine appropriate control actions to use, ¶ 77).
Regarding claim 8, Hunter in view of Hashimoto and Hayter teaches a unit that outputs the first information and an operating state of the delivery unit to outside (operating parameters may also be implemented online in a continuous manner by a remote device 50, 52, by health care provider for the user’s overall diabetes management strategy, ¶49, 54, 137.)
Regarding claim 11, Hunter in view of Hashimoto teaches the monitoring of an organism, as part of a system, based on the first information (a system for real-time continuous monitoring of first information-blood glucose levels, ¶ 22, line 22-23) that provides a physiologically active substance (to enable intensive insulin therapy and glycemic control, ¶22, line 23-24.) Hunter does not disclose a delivery unit that selects the type and amount of medication or drug. However, in a system and method for continuous glucose monitoring and control, title, 37-38, Hayter teaches selecting a physiologically active substance and an amount to be delivered (system 10 for monitoring, determining, and providing drug administration with feedback from CGM sensor 31 and delivery via an insulin pump 35 to provide insulin, ¶ 42 and 51-52, fig. 1 and 2, with selection of type of delivery as basal rate or bolus injection of a physiologically active substance--insulin, ¶ 81 and the amount to be delivered via control parameters, ¶ 23, 82). Because both Hunter and Hayter teach systems for continuous glucose monitoring for insulin therapy, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hunter using the specific insulin pump with selection of type of delivery found in Hayter to obtain “a more proactive system and method to identify that a user’s glucose level is outside the user’s safe range, and provide steps to rapidly return the user’s glucose level to the safe range” as taught by Hayter, ¶ 11.
Regarding claim 12, Hunter in view of Hashimoto and Hayter teaches the system further includes a behavior monitoring unit that acquires or predicts an external state of the organism (logical elements of control 12 in system 10 using information regarding external influences like meals and exercise, ¶64, 68, 81); and the selecting includes selecting the amount or type of physiologically active substance delivered by the delivery unit based on information on the external state in addition to the first information (to determine appropriate amount, type and or timing of one more meal compensation boluses, ¶ 68, with controller function derived from physiological measurements and/or user inputs to determine appropriate control actions to use, ¶ 77)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARJAN FARDANESH/Primary Examiner, Art Unit 3791